DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments to the claims are acknowledged. 

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 8/6/22 is acknowledged.  Applicant’s arguments have been fully considered but is not found persuasive. The examiner maintains his previous position. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding technical features for the following reasons:
The technical features of group Il, specifically, “applying electric signals to driving electrodes of the driving units to allow the liquid drop to move and sequentially pass through the sample adding region, the mixing region, and the temperature cycling region; and using a temperature sensing electrode of the chip to detect temperatures of a plurality of temperature regions in the temperature cycling region, and controlling a working state of a heating electrode of the chip to allow the temperatures of the plurality of temperature regions to reach predetermined temperatures, respectively,” are not shared by Group I. Therefore, there exists lack of unity a priori.
In response to page 9 of the remark regarding the lack of serious burden, the examiner notes that there would be a serious search and/or examination burden because the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); the prior art applicable to one invention would not likely be applicable to another invention; and the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112 paragraph (See below).
Furthermore, non-elected species/invention could be amended or expanded to cover more specific parts of the disclosed embodiments during the prosecution.
The requirement is still deemed proper and is therefore made FINAL.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. 

Claim Interpretation
Regarding claim 4, recitation: “… configured to store different liquids and provide the liquid drop” is directed towards applicant’s intended use/function of the containers. Any two compartments meet the claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation: “a sample adding region, a mixing region, and a temperature cycling region in a sequential arrangement” is unclear. 
	Firstly, the term "region" does not inherently impart any specific structural requirements. It is unclear how a mere chip, as defined in the preamble, comprises a structure capable of adding sample, a structure capable of mixing, and let alone a structure capable of cycling temperature. It is unclear how the recited regions can be labeled structures capable of performing adding, mixing and let alone, cycling temperature. These regions are not defined with any specific structural elements. 
The same applies to the regions recited in claims 2, 4, 10, 14 and 15. 
	The recited sample adding region; the mixing region; and the temperature cycling region are all vaguely defined with applicant’s intended function/use of the regions on the chip. In U.S. patent practice, the structure of a device is not further defined or structurally limited by applicant’s intended use/function of the device. As currently recited, none of these limitations has no patentable weights. 
Secondly, it is unclear what applicant means by “… in a sequential arrangement.” The chip or the components of the chip on/of the chip is not defined with any specific orientation or any specific structural arrangement that defines any direction (vertical orientation, lateral orientation, etc.). For instance, the claim does not define any specific structural specificity as to the direction of the flow/movement of the sample/reagents (something that is being worked on) or how the recited regions are structurally connected/configured. The claim does not include any specific structure of the chip, the invention itself. It is unclear what it means by “a sequential arrangement.” The same applies to claims 3, 8, 9 and 10 regarding: “arranged in a ring;” “sequentially stacked;” “a sequential arrangement.”
The phrase “for polymerase chain reaction” in the preamble does not structurally define the chip to be structure capable of performing a polymerase chain reaction.
A preamble is not accorded any patentable weight: where it merely recites structural elements that are not positively recited in the body of the claim; and where the claim merely recites the purpose or the intended use of a claimed structure with respect to the unclaimed structure recited in the preamble.
The language used to describe the intended use of a device merely provides insight in understanding the operation of the device; or the environment in which the device may be used.
The same applies to the limitation: “at least one driving unit group.” The at least one driving unit group is not defined with any specific structural elements. It is unclear how the recited unit is labeled a structure capable of driving a liquid drop to move and sequentially pass through the sample adding region, the mixing region, and the temperature cycling region. 
The same applies the claims 2, 5, 6 and 15. It is unclear how the recited sub-groups/group are structurally capable of driving the liquid drop, let alone, to cyclically move in the temperature cycling region; driving the liquid drop, let alone, to cyclically move in the mixing region; driving the liquid drop to move in the sample adding region; obtaining the liquid drop from one same first liquid container; allowing a first liquid drop from the first liquid container to be mixed with a second liquid drop from the second liquid container; and driving the liquid drop to move into the liquid collecting region, let alone, after the liquid drop passes through the temperature cycling region.
It should be noted that one is not required to use the claimed device in the same manner as intended by applicant. The claim is generally narrative and do not further structurally limit the claimed device. 
The claim is replete with narrative intended use phrases that do not further structurally define the claimed device.
Furthermore, proper and conventional phrases to incorporate a process limitation in a device claim is to include a controller. 
The examiner further notes that proper and conventional phrases to incorporate controller/processor process limitation(s) with patentable weight into an apparatus claim are for e.g., “a controller/processor configured to/for” and “a controller/processor programmed to/for…” for performing an active process step(s)/scheme(s), i.e. for performing steps of... (not merely directed towards statements of objectives; and/or intended result/use/function of the recited structural elements). 
The apparatus claim must also positively claim: structures that are controlled by the controller (e.g. a device which receives an output from the controller, i.e. a control move/input from the controller); and/or structures responsible for sending signals to the controller (input to the control system) upon analyzing a process parameter(s). The controller process limitations should clearly indicate which structure(s) is/are involved in the control scheme (e.g., a sensing device providing feed backs to the controller and a device being controlled); and should include the manner in which the structure(s) is/are intended to be controlled.
The same applies to all of the dependent claims. The examiner further notes that recited component in claim 10 does not inherently require a computer/processor-based controller. 
Regarding claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the recitation at least one… (meaning one or more than one), and the claim also recites a plurality of... The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
The same applies to claims 2, 5, 6, 15 and 17. It is unclear if claims 2, 5, 6, 15 and 17 require one (at least one is met by one) or plurality of units. 
Regarding claim 1, the recitation: “a plurality of driving units, and is configured to drive a liquid drop to move and sequentially pass through the sample adding region, the mixing region, and the temperature cycling region” is unclear. It is unclear which one of the pluralities of driving units is configured to drive a liquid drop to move and sequentially pass through the sample adding region, the mixing region, and the temperature cycling region. 
The same applies to claims 7-9 and 17. It is unclear which one of the pluralities of driving units is being referenced “the driving unit.”
Regarding claim 4, recitation: “… configured to store different liquids and provide the liquid drop” is directed towards applicant’s intended use/function of the containers. The container is not defined with any specific structural elements or defined as a structure capable of providing liquid in drop form (e.g. a pipet). It is unclear how the recited containers are structurally capable of provide liquid in a form of drops. 
Claim 5 is unclear. It is unclear what applicant means by: “one same first liquid container.” Claims 4 or 5 includes first and second container. 
Regarding claim 9, it is unclear what applicant means by a common electrode layer. It is unclear what is/are considered common. 
Regarding claim 12, the limitations: “the broken line-shape” is unclear. 
Firstly, the phrase “line-shape,” is similar to the phrase "for example;" “or the like” and “such as.” Line- shape is not much different from stating “like a line.” 
Secondly, a “line” can take any shape (e.g.: curved, straight, etc.). the metes and bounds of the claim are unclear. 
Regarding claim 13, it is unclear what applicant means by “… in a pattern formed by the heating electrode.” The recitation does not define any specific structural arrangement.
Claim 14 recites the limitation "the driving units of the driving unit group." There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 17 and 18, it is unclear if applicant intends to positively claim: (a) “driving electrodes”; and (b) “a temperature sensing electrode and a heating electrode of the chip” as part of the claimed subject matter. 
Claims 17 and 18 are drafted in a way that (a) and (b) are not required to be elements of the instant invention. While applicant may intend for (a) and (b) to be elements of the invention, there is no requirement for (a) and (b) to be elements of the instant invention/system. The elements (a) and (b) can be elements of a separate system(s) to which the claimed system is or may be operably connected to.
If applicant intends for such structures to be considered elements of the invention, the examiner requires applicant to clarify this by amending the claim to positively list the elements (a) and (b) in the claim. 
Applicant appears to attempt to further define the claimed elements in relationship to how applicant intends for the respective elements to be used or function with the unclaimed (a) and (b). The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device with other unclaimed elements. 
Functional limitation(s) should reflect a functional relationship(s) between claimed elements and should functionally limit the combination of the claimed elements where specific structural corporative relationships of the claimed elements are recited.
The claims are replete with narrative intended use phrases that do not further structurally define the claimed device. The scope of the claims is unascertainable. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN201711207094). 
Regarding claims 1-18, Lin discloses a digital PCR (polymerase chain reaction) system on the basis of EWOD (electrowetting-on-dielectric: includes electrodes and hydrophobic layer on substrates) drive and a constant-temperature source (abstract). The digital PCR system comprises a control unit, an EWOD chip, a constant-temperature source and a detection unit (id.).
The EWOD chip is electrically connected with the control unit and comprises a liquid storage portion, a liquid drop formation portion, a drive portion and a waste liquid portion, and the liquid storage portion, the liquid drop formation portion, the drive portion and the waste liquid portion comprise a plurality of electrodes; the constant-temperature source is arranged right above the EWOD chin, and comprises heating portions, ground electrode portions and sensing portions, and the heating portions, the ground electrode portions and the sensing portion comprise a plurality of electrodes (id.).
The detection unit is electrically connected with the control unit; the control unit comprises a drive circuit for the EWOD chip, a control circuit for the constant-temperature source and a control interface for the detection uni. The digital PCR system has the advantages that the liquid drop retention tine and transfer lime can be accurately controlled by the aid of EWOD technologies, and accordingly sufficient reaction can be carried out on liquid drop; the EWOD technologies are matched with the detection unit, and accordingly batch liquid drop can be quickly transferred on a large scale; the EWOD technologies are matched with reaction temperatures provided by the constant-temperature source, and accordingly sufficient reaction can be carried out on reaction solution in high and low-temperature environments, the digital PCR system is simple in structure, and the temperatures can be controlled (id).
The invention uses the EWOD drive technology to generate uniform droplet size, avoid external pollution, and can accurately control the residence time and transfer time of the droplets, so that the droplets react fully, and cooperate with the detection unit to realize feedback control and reduce empty droplets (cannot generate liquid Drop) and droplet fusion. For example, if the time for the droplets to be stretched and cut is too short, it will cause empty droplets, while the time is too long, which will reduce the efficiency of droplet generation. Reducing fusion can make the droplet volume uniform, so that the probability of DNA molecules entering each droplet is equal (Page 5: 1 of the translation).
Lin does not disclose that the digital PCR includes a mixing region. However, the sample liquid is mixed with multiple reagents (enzymes; etc.) on the digital PCR. The processing, i.e. the PCR is performed on the digital PCR. Lin appears to merely use other terms. 
The examiner respectfully submits that the chip would have to be provided with a portion that is used to mix the liquid sample and the regents. The device inherently or at least obviously is/should be/must be included with a portion that is configured for mixing. 
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
11/9/22